Name: Commission Regulation (EC) NoÃ 393/2006 of 6 March 2006 opening and providing for the administration of an autonomous tariff quota for garlic from 1 April 2006
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  cooperation policy;  trade
 Date Published: nan

 7.3.2006 EN Official Journal of the European Union L 65/18 COMMISSION REGULATION (EC) No 393/2006 of 6 March 2006 opening and providing for the administration of an autonomous tariff quota for garlic from 1 April 2006 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, Having regard to the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and in particular the first paragraph of Article 41 thereof, Whereas: (1) Commission Regulation (EC) No 1870/2005 (1) opens and provides for the administration of tariff quotas and introduces a system of certificates of origin for garlic imported from third countries. (2) Regulation (EC) No 1870/2005 provides for transitional measures allowing importers from the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia (hereinafter the new Members States) to benefit from the quotas. The aim of those measures is to make a distinction between traditional importers and new importers in the new Member States, and to adapt the concept of the reference quantity so that those importers can benefit from the system. (3) To ensure uninterrupted supplies to the enlarged Community market while taking account of the economic supply conditions in the new Member States prior to their accession to the European Union, an autonomous and temporary import tariff quota should be opened for fresh or chilled garlic falling within CN code 0703 20 00. (4) The new quota should be transitional and may not prejudge the outcome of the negotiations under way in the context of the World Trade Organisation (WTO) as a result of the accession of the new Member States. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 1. An autonomous tariff quota of 4 400 tonnes, bearing order number 09.4066 (hereinafter the autonomous quota), shall be opened from 1 April 2006 for Community imports of fresh or chilled garlic falling within CN code 0703 20 00. 2. The ad valorem duty applicable to products imported under the autonomous quota shall be 9,6 %. Article 2 Regulation (EC) No 1870/2005 shall apply to the management of the autonomous quota, subject to the provisions of this Regulation. However, Articles 1, 4(2), 6, 7(2) 8(3) and (6), the first paragraph of Article 9, and Article 10(1) and (2) of Regulation (EC) No 1870/2005 shall not apply to the management of the autonomous quota. Article 3 Import licences issued under the autonomous quota, hereinafter licences, shall be valid until 30 June 2006. For the purposes of Regulation (EC) No 1870/2005, licences shall be treated as A licences. Box 24 of the licences shall show one of the entries listed in Annex I. Article 4 1. Importers may submit licence applications to the competent authorities of the Member States in the five working days following the date of entry into force of this Regulation. Box 20 of the licence applications shall show one of the entries listed in Annex II. 2. Licence applications submitted by a single importer may not relate to a quantity exceeding 10 % of the autonomous quota. Article 5 The autonomous quota shall be allocated as follows:  70 % to traditional importers,  30 % to new importers. If the quantity allocated to one of the categories of importers is not used in full, the balance may be allocated to the other category. Article 6 1. The Member States shall notify the Commission, on the seventh working day following that of the entry into force of this Regulation, of the quantities for which licence applications have been made. 2. Licences shall be issued on the twelfth working day following that of the entry into force of this Regulation, unless the Commission has taken special measures under paragraph 3. 3. If the Commission finds, on the basis of the information notified under paragraph 1, that licence applications exceed the quantities available for a category of importers under Article 5, it shall adopt, by means of a regulation, a single reduction percentage for the applications in question. In that case, licences shall be issued by the competent authorities on the third working day following the entry in force of the regulation referred to in the first subparagraph. Article 11 of Regulation (EC) No 1870/2005 shall apply mutatis mutandis. Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 March 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 300, 17.11.2005, p. 19. ANNEX I Entries referred to in Article 3  : in Spanish : Certificado expedido en virtud del Reglamento (CE) no 393/2006 y vÃ ¡lido Ã ºnicamente desde el 1 abril de 2006 hasta el 30 de junio de 2006.  : in Czech : Licence vydanÃ ¡ na zÃ ¡kladÃ  naÃ Ã ­zenÃ ­ (ES) Ã . 393/2006 a platnÃ ¡ pouze od 1. dubna 2006 do 30. Ã ervna 2006.  : in Danish : licens udstedt i henhold til forordning (EF) nr. 393/2006 og kun gyldig fra 1. april 2006 til den 30. juni 2006.  : in German : Lizenz gemÃ ¤Ã  der Verordnung (EG) Nr. 393/2006 erteilt und nur vom 1. April 2006 bis zum 30. Juni 2006 gÃ ¼ltig.  : in Estonian : mÃ ¤Ã ¤ruse (EÃ ) nr 393/2006 kohaselt vÃ ¤ljastatud litsents, alates 1. aprillist 2006 mis kehtib 30. juunini 2006.  : in Greek : Ã ¤Ã ¿ ÃÃ ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ  Ã µÃ ºÃ ´Ã Ã ¸Ã ·Ã ºÃ µ Ã ²Ã ¬Ã Ã µÃ ¹ Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 393/2006 Ã ºÃ ±Ã ¹ Ã ¹Ã Ã Ã Ã µÃ ¹ Ã ¼Ã Ã ½Ã ¿ Ã ±ÃÃ  Ã Ã ·Ã ½ 1Ã · Ã ÃÃ Ã ¹Ã »Ã ¯Ã ¿Ã 2006 Ã ­Ã Ã  Ã Ã ¹Ã  30 ÃÃ ¿Ã Ã ½Ã ¯Ã ¿Ã 2006.  : in English : licence issued under Regulation (EC) No 393/2006 and valid only from 1 April 2006 until 30 June 2006.  : in French : certificat Ã ©mis au titre du rÃ ¨glement (CE) no 393/2006 et valable seulement du 1er avril 2006 au 30 juin 2006.  : in Italian : domanda di titolo presentata ai sensi del regolamento (CE) n. 393/2006 e valida soltanto dal 1o aprile 2006 al 30 giugno 2006.  : in Latvian : atÃ ¼auja, kas izdota saskaÃ Ã  ar Regulu (EK) Nr. 393/2006 un ir derÃ «ga tikai no 2006. gada 1. aprÃ «Ã ¼a lÃ «dz 2006. gada 30. jÃ «nijam.  : in Lithuanian : Licencija, iÃ ¡duota pagal Reglamento (EB) Nr. 393/2006 nuostatas, galiojanti tik nuo 2006 m. balandÃ ¾io 1 d. iki 2006 m. birÃ ¾elio 30 d.  : in Hungarian : a 393/2006/EK rendelet szerint kibocsÃ ¡tott engedÃ ©ly, csak 2006. Ã ¡prilis 1-tÃ l2006. jÃ ºnius 30-ig Ã ©rvÃ ©nyes.  : in Maltese : liÃ enzja maÃ §ruÃ ¡a taÃ §t ir-Regolament (KE) Nru 393/2006 u valida biss mill-1 ta April 2006 sat-30 ta' Ã unju 2006.  : in Dutch : Overeenkomstig Verordening (EG) nr. 393/2006 afgegeven certificaat dat slechts vanaf 1 april tot en met 30 juni 2006 geldig is.  : in Polish : pozwolenie wydane zgodnie z rozporzÃ dzeniem (WE) nr 393/2006 i waÃ ¼ne wyÃ Ã cznie od dnia 1 kwietnia 2006 do dnia 30 czerwca 2006 r.  : in Portuguese : certificado emitido a tÃ ­tulo do Regulamento (CE) n.o 393/2006 e eficaz somente de 1 de Abril de 2006 atÃ © 30 de Junho de 2006.  : in Slovak : Licencia vydanÃ ¡ na zÃ ¡klade nariadenia (ES) Ã . 393/2006 a platnÃ ¡ len od 1. aprÃ ­la 2006 do 30. jÃ ºna 2006.  : in Slovene : dovoljenje, izdano v skladu z Uredbo (ES) Ã ¡t. 393/2006 in veljavno samo od 1. aprila 2006 do 30. junija 2006.  : in Finnish : asetuksen (EY) N:o 393/2006 mukaisesti annettu todistus, joka on voimassa ainoastaan 1 pÃ ¤ivÃ ¤stÃ ¤ huhtikuuta 200630 pÃ ¤ivÃ ¤Ã ¤n kesÃ ¤kuuta 2006.  : in Swedish : Licens utfÃ ¤rdad i enlighet med fÃ ¶rordning (EG) nr 393/2006, giltig endast frÃ ¥n och med den 1 april 2006 till och med den 30 juni 2006. ANNEX II Entries referred to in Article 4(1)  : in Spanish : Solicitud de certificado presentada al amparo del Reglamento (CE) no 393/2006  : in Czech : Ã ¾Ã ¡dost o licenci podanÃ ¡ na zÃ ¡kladÃ  naÃ Ã ­zenÃ ­ (ES) Ã . 393/2006  : in Danish : licensansÃ ¸gning i henhold til forordning (EF) nr. 393/2006  : in German : Lizenzantrag gemÃ ¤Ã  der Verordnung (EG) Nr. 393/2006  : in Estonian : mÃ ¤Ã ¤ruse (EÃ ) nr 393/2006 kohaselt esitatud litsentsitaotlus  : in Greek : Ã ±Ã ¯Ã Ã ·Ã Ã · Ã Ã ¿Ã Ã ®Ã ³Ã ·Ã Ã ·Ã  ÃÃ ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ ¿Ã  Ã ºÃ ±Ã  Ã µÃ Ã ±Ã Ã ¼Ã ¿Ã ³Ã ®Ã ½ Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 393/2006  : in English : licence application under Regulation (EC) No 393/2006  : in French : demande de certificat faite au titre du rÃ ¨glement (CE) no 393/2006  : in Italian : domanda di titolo presentata ai sensi del regolamento (CE) n. 393/2006  : in Latvian : licence pieprasÃ «ta saskaÃ Ã  ar Regulu (EK) Nr. 393/2006  : in Lithuanian : PraÃ ¡ymas iÃ ¡duoti licencijÃ pagal ReglamentÃ (EB) Nr. 393/2006  : in Hungarian : a 393/2006/EK rendelet szerinti engedÃ ©lykÃ ©relem  : in Maltese : applikazzjoni gÃ §al liÃ enzja taÃ §t ir-Regolament (KE) Nru 393/2006  : in Dutch : Overeenkomstig Verordening (EG) nr. 393/2006 ingediende certificaataanvraag  : in Polish : wniosek o pozwolenie przedÃ oÃ ¼ony zgodnie z rozporzÃ dzeniem (WE) nr 393/2006  : in Portuguese : pedido de certificado apresentado a tÃ ­tulo do Regulamento (CE) n.o 393/2006  : in Slovak : Ã ¾iadosÃ ¥ o licenciu na zÃ ¡klade nariadenia (ES) Ã . 393/2006  : in Slovene : dovoljenje, izdano v skladu z Uredbo (ES) Ã ¡t. 393/2006  : in Finnish : asetuksen (EY) N:o 393/2006 mukainen todistushakemus  : in Swedish : LicensansÃ ¶kan enligt fÃ ¶rordning (EG) nr 393/2006.